Citation Nr: 0315896	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected 
plantar warts of the left foot.

2.  Entitlement to a higher evaluation for service-connected 
acne dermatitis of the buttocks.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from May 1984 through 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
plantar warts of the left foot, and acne dermatitis of the 
buttocks.  In each case, the RO assigned a disability 
evaluation of 0 percent (noncompensable).  The veteran 
appealed the issues of entitlement to higher evaluations.  In 
April 2001, the Board remanded the claims for additional 
development.  In August 2001, the RO increased the veteran's 
evaluation for his plantar warts of the left foot to 10 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, this higher evaluation 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  


FINDINGS OF FACT

1.  The veteran's acne dermatitis of the buttocks is 
productive of scattered folliculitis on the buttocks, but not 
exfoliation, exudation or itching involving an exposed 
surface or extensive area, and is not shown to cover at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or to require intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

2.  The veteran's plantar warts, left foot, are productive of 
a lesion which was debrided without incident or complication, 
and are not shown to be productive of exfoliation, exudation 
or itching involving an exposed surface or extensive area, 
nor are they shown to cover 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, nor are 
they shown to require systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected acne dermatitis of the buttocks have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.118, Diagnostic Code 7806 (as in effect prior 
to August 30, 2002, and thereafter).   

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected plantar warts of the left foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7806 (as if 
effect prior to August 30, 2002, and thereafter).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002); see also Disabled 
American Veterans v. Sec'y of Veterans Affairs , Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's June 1999 decision that the evidence did 
not show that the criteria had been met for a rating in 
excess of 0 percent (compensable rating) for his plantar 
warts of the left foot, or his acne dermatitis of the 
buttocks.  In August 2001, the RO increased his evaluation 
for plantar warts of the left foot to 10 percent, and 
notified him that the evidence did not show that the criteria 
had been met for a rating in excess of 10 percent.  He was 
again notified of the criteria required for higher 
evaluations in the September 2001 supplemental statement of 
the case (SSOC).  Therefore, the rating decision and the SSOC 
informed the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision and SSOC sent to the 
appellant informed him of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, the RO has obtained VA 
and non-VA treatment records, as well as service medical 
records from the National Personnel Records Center, and it 
does not appear that there are any identified treatment 
records which have not been obtained.  The appellant has been 
afforded a VA examination.  In a letter dated in May 2001, 
and in the September 2001 SSOC, the RO notified the veteran 
of the provisions of the VCAA.  These documents informed him 
that VA would make reasonable efforts to help him obtain 
relevant records necessary to substantiate his claim, and 
that VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  He was also told 
that VA would make reasonable efforts to help him obtain 
evidence, including private records, which he adequately 
identified and authorized VA to obtain, and which were 
relevant to his claims.  See 38 C.F.R. § 3.159(c)(1-3) 
(2002).  The May 2001 letter informed the veteran that it was 
ultimately his responsibility ensure that evidence in support 
of his claim was received by VA.  See 38 U.S.C.A. § 5107(a).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of his duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board further notes that the veteran has not 
asserted that any relevant evidence has not been associated 
with the claims file, or that any additional development is 
required.  The Board therefore finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating these claims.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

II.  Evaluations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

The veteran's service medical records show occasional 
treatment for folliculitis over the gluteal area, and plantar 
warts on the left foot.  

The RO has granted service connection for acne dermatitis of 
the buttocks, currently evaluated as 0 percent disabling 
(noncompensable), and plantar warts of the left foot, 
currently evaluated as 10 percent disabling.  In each case, 
the RO has assigned effective dates for service connection, 
and the currently effective ratings, of September 9, 1997.  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such cases, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Given the foregoing facts, the issues are whether a 
compensable evaluation is warranted for acne dermatitis of 
the buttocks from September 9, 1997 to the present, and 
whether an evaluation in excess of 10 percent is warranted 
for acne dermatitis of the buttocks, from September 9, 1997 
to the present.   

Under VA regulations, benign growths of the skin are rated 
based on scars, disfigurement, etc.  Unless otherwise 
provided, rate codes 7807 through 7819 as for eczema, 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of the manifestations.  NOTE: 
The most repugnant conditions may be submitted for central 
office rating with several unretouched photographs.

Under the provisions of 38 C.F.R. § 4.118, DC 7806 (as in 
effect prior to August 30, 2002), a zero percent evaluation 
is warranted for Eczema: With slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted for: Eczema: With 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for: Eczema: With exudation or itching constant, extensive 
lesions, or marked disfigurement.  

The Board further notes that effective August 30, 2002, a new 
regulation was promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
addition, as the RO has had the opportunity to consider the 
claim under the newly revised regulation, see September 2001 
SSOC, it is clear that the veteran will not be prejudiced by 
the Board adjudicating the claim.  Bernard.

Under 38 C.F.R. § 4.118 (as in effect August 26, 2002), DC 
7806 ("Dermatitis or eczema"), a 0 percent rating is 
warranted for: Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period.  A 
10 percent rating is warranted for: At least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for: 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks o more, but not constantly, during the past 12-month 
period.  



A.  Acne Dermatitis of the Buttocks

The issue is whether a compensable evaluation is warranted 
for acne dermatitis of the buttocks from September 9, 1997 to 
the present.  A review of the veteran's written statements 
shows that the veteran has argued that his acne dermatitis of 
the buttocks is more severe than his current evaluation 
reflects. Specifically, he argues that it covers an extensive 
area.  He has submitted photographs in support of his claim.  

The relevant medical evidence includes a VA examination 
report, dated in May 1999, which shows that the veteran 
complained of a small skin rash on the buttocks, for which he 
used an over-the-counter medication.  The relevant diagnosis 
was acne dermatitis on the buttocks, "probably a chronic 
infectious process."  

A report from the White-Wilson Medical Center, P.A. (White-
Wilson), dated in June 2000, notes complaints of persistent 
blemishes on the buttocks.  On examination, there was 
scattered folliculitis on the buttocks, with no large 
vesicles or pustules.  The impression was folliculitis.  

The Board has determined that the preponderance of the 
evidence is against the claim.  The evidence shows that the 
veteran has complained of blemishes and rashes on his 
buttocks.  He was noted to have scattered folliculitis on the 
buttocks.  However, neither the May 1999 VA examination 
report nor the White-Wilson report shows that the veteran has 
exfoliation, exudation or itching involving an exposed 
surface or extensive area, nor do they show that his skin 
disorder is productive of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  
Accordingly, the claim must be denied.  



B. Plantar Warts, Left Foot

The issue is whether an evaluation in excess of 10 percent is 
warranted for plantar warts, left foot, from September 9, 
1997 to the present.  A review of the veteran's written 
statements shows that the veteran has argued that his left 
foot plantar warts are productive of "exfoliation and 
itching on an exposed area."  See veteran's substantive 
appeal, receive in July 2000.  He has submitted photographs 
in support of his claim.  

The relevant post-service medical evidence includes a VA 
examination report, dated in May 1999, which shows that the 
veteran complained of left foot plantar warts, and that, "He 
cuts these and has no problem.  He uses either Acetic Acid or 
shaving technique without any residual problem."  The 
relevant diagnosis was callus of the feet and plantar warts 
left foot mild.

A report from Dr. Paul Kalin, dated in June 2000, shows that 
the veteran complained of a painful growth, possibly a 
plantar wart, on the bottom of his left foot which he had 
been self-treating with trimming and wart removing medicine.  
On examination, there was a hyperkeratotic nucleated lesion 
on the plantar aspect of the left foot measuring 0.6 
centimeters (cm.) in diameter that was painful to pressure.  
There was no open infection or drainage.  The physician 
debrided the lesion.  The relevant assessment was 
porokeratotic cyst (sweat gland cyst), left foot, painful.  
  
A VA outpatient treatment report, dated in March 2001, shows 
that the veteran received "routine foot care."  The report 
notes that a lesion had been reduced without incident or 
complication.  He was provided with innersoles.  

The Board has determined that the preponderance of the 
evidence is against the claim.  The evidence shows that the 
veteran has complained of a lesion on his left foot, and that 
he had a 0.6 cm. porokeratotic cyst that was debrided without 
incident or complication.  However, the evidence does not 
show that the veteran has exfoliation, exudation or itching 
involving an exposed surface or extensive area (emphasis 
added), nor does it show that his skin disorder covers 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or that it requires systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks o more, but not constantly, 
during the past 12-month period.  Accordingly, the claim must 
be denied.  

C.  Conclusion

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for service-connected acne dermatitis of 
the buttocks is denied.  

A rating in excess of 10 percent for left foot plantar warts 
is denied.  


		
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

